Citation Nr: 1140734	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  07-05 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to May 1962, with additional subsequent periods of service in the Army National Guard Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits then being sought on appeal.

The Veteran appeared and gave personal testimony before the Board in August 2007.  A transcript of that hearing has been associated with the claims file.

In an April 2011 rating decision, the RO granted service connection for tinnitus.  In light of the foregoing, no allegations of errors of fact or law remain for appellate consideration and that claim has been fully resolved and rendered moot.  No exceptions to the mootness doctrine are present because the benefits sought on appeal have been granted without the need for further action by the Board.  See Thomas v. Brown, 9 Vet. App. 269, 270-71 (1996); see also 38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2011).

In October 2009, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further evidentiary development, to include obtaining an etiology opinion regarding the Veteran's hearing loss. 

Unfortunately, this appeal must again be REMANDED to the RO via the AMC because the examination report that was obtained on remand is inadequate.  VA will notify the appellant if further action is required on his part.


REMAND

After reviewing the record, the Board finds that another remand is unfortunately required in this appeal because the Agency of Original Jurisdiction (AOJ) has not substantially complied with a directive contained in the Board's October 2009 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (stating that RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that there must be substantial compliance with the terms of a Court or Board remand).  In the October 2009 remand, the Board directed the examiner to review the claims folder, including the Veteran's testimony before the Board in August 2007 reflecting his recollection of having hearing loss for many years but not seeking treatment, and to render an opinion as to whether it is at least as likely as not that the Veteran's hearing loss is etiologically related to an event, injury or disease in service, including in-service noise exposure.  As part of this opinion, the examiner was specifically requested to attempt to reconcile the differing etiology opinions already of record, some of which are potentially favorable to the Veteran's claim. 

According to the February 2011 VA examination report, that examiner issued an opinion which states that the Veteran's bilateral hearing loss is less likely as not caused by or a result of military noise exposure because hearing was normal through 8000 Hz for each ear at the time of military separation from active duty, service medical records are silent for complaints of hearing loss, and onset of hearing loss symptoms (5-6 years ago) is remote in time to noise exposure while in the service.  The examiner, however, failed to directly address the Veteran's lay report of having experienced hearing loss starting in service and continuing to the present, which is a type of symptomatology that he is competent to report upon.  Moreover, the examiner made no attempt to reconcile the differing medical opinions of record, including the March 2006 statement by a VA audiologist noting that the Veteran's noise exposure is more likely as not a contributing factor to his hearing impairment.

The Board concludes that the February 2011 VA examination report is inadequate for rating purposes and should have been immediately returned by the AOJ to the examiner for correction and clarification.  The opinion is inadequate for failure to address the Veteran's lay statements concerning the onset of his hearing loss during service, and for not reconciling the differing medical opinions of record and should have been returned for clarification.  Because that did not happen, the Board finds that there has not been substantial compliance with its prior remand directive and another remand is therefore required in order to obtain an addendum to the nexus opinion.  See 38 C.F.R § 19.9 (2011) ("If further evidence, clarification of the evidence, correction of a procedural defect, or any other action is essential for a proper appellate decision, a Veterans Law Judge or panel of Veterans Law Judges shall remand the case to the agency of original jurisdiction, specifying the action to be undertaken."); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service").  It is unfortunate that this further delay in providing a final answer to the Veteran's claim for benefits could have been avoided if clarification of the opinion had been sought before the claim was readjudicated and returned to the Board.  

Accordingly, this case is REMANDED for the following actions:

1.  Refer the claims folder to the VA examiner who conducted the February 2011 VA examination for purposes of obtaining an addendum to the report of examination.  In that regard, the examiner is requested to provide a complete rationale for the opinion that the Veteran's bilateral hearing loss is less likely as not related to service.  All lay and medical evidence of record should be considered.  The examiner is specifically asked to include a discussion of the Veteran's testimony in August 2007 reflecting his recollection of having hearing loss for many years starting in service but not seeking treatment.  In that regard, and for purposes of providing the opinion, the examiner is to assume, based on the Board's factual finding, that he was exposed to significant noise exposure from heavy weapons fire during service while serving as a forward observer.  

In addition, the examiner is specifically requested to attempt to reconcile the differing etiology opinions already of record, to include the favorable opinion reported in the March 2006 VA Audiology consult.  

A complete rationale must be given for all opinions provided.  In the extraordinary circumstance that the clinician is unable to provide an opinion on the basis of speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

2.  Thereafter, the claim should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond.  The matter should then be returned to the Board, if in order, for further appellate review.  

An appellant has the right to submit additional evidence and argument on a matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


